Knowing that the Solicitor who prosecuted this case is always desirous of being absolutely fair in every phase of his conduct, I am satisfied that when he called upon the foreman of the jury to stand up, and caused the defendant to stand beside the foreman, he had no intention of prejudicing *Page 69 
the rights of the defendant. In fact, I think that such a purpose was foreign to his mind but since by this act the foreman was made an exhibit in the case, though unintentionally, the act constituted reversible error.